Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2, 3, 8-15, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 2, 13 and 17, the limitation that “the attachment member is a plurality of attachment members” is an unreasonable confusing distortion of the ordinary plain meaning of 
	In claims 3, 14 and 18, it is unclear in what structure the claimed cavities are formed with the “along the elongate bar language”; the examiner suggests positively claiming that the cavities are formed in the bar.
	In claim 8, it would helpful to further define the structure of the “flanged end” in order to particularly point out and distinctly claim the subject matter

Rejections based on Prior Art
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cope (US 2009/0061377).
Cope discloses an orthodontic distalization device comprised of an elongated bar having a distal end base 30, a mesial end base 40, and having an attachment member 60 operable for the connection of an elastic member.   In regard to claim 5, the Cope attachment members 60 .  

Claims 1-10 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liou (US 6,341,956).
Liou  discloses a an orthodontic distalization device comprised of an elongated bar 632 having a distal end with distal base 634 and a mesial end with mesial base 636.  The Liou device further includes attachment members 61 and 62 capable of being connected to an anchor via an elastic member.  In regard to claims 3 and 14, elements 612 and 622 include “threaded cavities along the elongate bar.”   In regard to claims 4 and 15, the threads of the bar act as the claimed “set screw.”  In regard to claim 8, the distal end of the bar 632 is deemed to meet the vaguely defined “flanged end.”

Claims 1, 5, 6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liuch (US 6,976,839).
Liuch discloses an elongate bar having a base 2 at the distal end (Fig 4), a base 3 at the mesial end, and an attachment member 11 operable for connection with an elastic member.  In regard to claim 5, the attachment member 11 reasonably meets the “hook” limitation.   In regard to claim 6, the Liuch device is capable of being rotated 360 degrees and secured in different orientations.  In regard to claim 8 note the flanged end 7, distal base 2, mesial base 3, and attachment member 11.  In regard to claim 9, note Figure 5.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cope (US 2009/0061377).
Cope discloses an orthodontic distalization device comprised of a first tubular element 20 having a distal end base 30, a rod member 25 having a mesial end base 40 that is telescopically engaged with the first tubular member, and having an attachment member 60 operable for the connection of an elastic member.  The Cope meets all the limitations of claim 16, except that the second component telescoping with the first tubular component is a rod rather than a tubular member.   One of ordinary skill in the art, however, would have reasonably found it obvious to have constructed the rod member 25 as a tubular member in order to reduce the weight and amount of material used before the effective filing date of the claimed invention.

Allowable Subject Matter
Claims 18 and 19 would be allowable if rewritten in independent form and to over come the 35 U.S.C. 112 rejection above.


Prior Art
	Applicant’s information disclosure statement of November 8, 2019 has been considered and an initialed copy enclosed herewith.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712